_____________

                                 No. 96-1186EA
                                 _____________

Carol Ann Collins,                  *
                                    *
                 Appellee,          *
                                    *   Appeal from the United States
      v.                            *   District Court for the Eastern
                                    *   District of Arkansas.
Jon Stewart, doing business as      *
Stewart Auto Sales,                 *        [UNPUBLISHED]
Individually and; Dale Lambert,     *
                                    *
                 Appellants.        *
                              _____________

                         Submitted:   October 7, 1996

                           Filed: October 11, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Jon Stewart and Dale Lambert appeal an adverse jury verdict based on
their failure to disclose the odometer discrepancy on a pickup truck
purchased by Carol Ann Collins.    Essentially, Stewart and Lambert ask this
court to reexamine conflicting testimony, a task that can only be resolved
by the jury.    Here, the jury resolved the conflict in Collins's favor, and
there was sufficient evidence for the jury to reach that result.         We
affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.